Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for an Allowance
COMES NOW the Patent Office by a patent examiner and states at least a reason for allowance of this application; to wit that the prior art neither anticipates nor in any reasonable combination suggests a method of fabricating one or more embedded traces including forming a bump on a first major surface of a substrate, the bump having a height measured from the first major substrate to the top surface of the bump forming a trace including a lower trace portion that directly contacts the first major surface, a sidewall trace portion that directly contacts at least one sidewall of the bump and an upper trace portion that directly contacts the top portion of the bump, depositing a blanket dielectric layer over the trace and etching away a top portion of the blanket dielectric layer to expose a top surface of the upper trace portion. 
Title Amendment
The title of this application has been amended to –METHOD OF FABRICATING EMBEDDED TRACES—
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729